UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33572 Bank of MarinBancorp (Exact name of Registrant as specified in its charter) California 20-8859754 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 504 Redwood Blvd., Suite 100, Novato, CA 94947 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(415) 763-4520 Not Applicable (Former name or former address, if changes since last report) Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark if the registrant is a shell company, in Rule 12b(2) of the Exchange Act. YesoNo x As of July 31, 2008 there were 5,136,917 shares of common stock outstanding. BANK OF MARIN BANCORP Explanatory Note Bank of Marin Bancorp is the successor registrant to Bank of Marin pursuant to an 8-K filed with the SEC on June 29, 2007. On July 1, 2007 (the “Effective Date”), a bank holding company reorganization was completed whereby Bank of Marin Bancorp became the parent holding company for Bank of Marin.On the Effective Date, each outstanding share of Bank of Marin common stock was converted into one share of Bank of Marin Bancorp common stock and Bank of Marin became a wholly-owned subsidiary of the holding company.Bancorp assumed the ticker symbol BMRC, which was formerly used by Bank of Marin. Prior to the Effective Date, Bank of Marin filed reports and proxy statements with the Federal Deposit Insurance Corporation (“FDIC”) pursuant to Sections 12 of the Securities Exchange Act of 1934 (the “’34 Act”). The financial statements and discussion thereof contained in this report for periods subsequent to the reorganization relate to consolidated Bank of Marin Bancorp.Periods prior to the reorganization relate to Bank of Marin only.The information is comparable as the sole subsidiary of Bank of Marin Bancorp is the Bank of Marin. This report refers to previous filings made by Bank of Marin with the FDIC pursuant to the ’34 Act.Copies of these filing are available by requesting them in writing or by phone from: Corporate Secretary Bank of Marin 504 Redwood Blvd., Suite 100 Novato, CA 415-763-4523 Copies of such filings are also available on Bancorp’s website at www.bankofmarin.com. This website address is for information only and is not intended to be an active link, or to incorporate any website information into this document. Page - 2 BANK OF MARIN BANCORP TABLE OF CONTENTS PARTI FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Statement of Condition 4 Consolidated Statement of Operations 5 Consolidated Statement of Changes in Stockholders' Equity 7 Consolidated Statement of Cash Flows 8 Notes to Consolidated Financial Statements 9 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantative and Qualitive Disclosure about Market Risk 31 Item 4 Controls and Procedures 32 PART II OTHER INFORMATION Item 1 Legal Proceedings 32 Item 1A Risk Factors 32 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3 Defaults Upon Senior Securities 33 Item 4 Submission of Matters to a Vote of Security Holders 33 Item 5 Other Information 34 Item 6 Exhibits 35 SIGNATURES 36 EXHIBIT INDEX 37 Page - 3 Table of Contents BANK OF MARIN BANCORP CONSOLIDATED STATEMENT OF CONDITION at June 30, 2008 and December 31, 2007 (in thousands, except share amounts - 2008 unaudited) June30, 2008 December31, 2007 Assets Cash and due from banks $ 30,355 $ 28,765 Fed funds sold 800 47,500 Cash and cash equivalents 31,155 76,265 Investment securities Held to maturity, at amortized cost 19,476 13,182 Available for sale (at fair market value, amortized cost $73,577 at 6/30/08 and $87,450 at 12/31/07) 72,999 86,989 Total investment securities 92,475 100,171 Loans, net of allowance for losses of $8,555 at 6/30/08 and $7,575 at 12/31/07 790,955 717,303 Bank premises and equipment, net 8,635 7,821 Interest receivable and other assets 29,319 32,341 Total assets $ 952,539 $ 933,901 Liabilities and Stockholders' Equity Liabilities Deposits Non-interest bearing $ 219,684 $ 220,272 Interest bearing Transaction accounts 76,839 110,174 Savings and money market 422,834 421,255 Time 81,863 82,941 Total deposits 801,220 834,642 Federal funds purchased and Federal Home Loan Bank borrowings 46,800 Subordinated debenture 5,000 5,000 Interest payable and other liabilities 6,972 6,485 Total liabilities 859,992 846,127 Stockholders' Equity Common stock, no par value Authorized - 15,000,000 shares Issued and outstanding - 5,140,351 shares at 6/30/08 and 5,122,971 at 12/31/07 50,679 51,059 Retained earnings 42,203 36,983 Accumulated other comprehensive loss, net (335 ) (268 ) Total stockholders' equity 92,547 87,774 Total liabilities and stockholders' equity $ 952,539 $ 933,901 The accompanying notes are an integral part of these consolidated financial statements. Page - 4 Table of Contents BANK OF MARIN BANCORP CONSOLIDATED STATEMENT OF OPERATIONS for the six months ended June 30, 2008and June 30, 2007 (in thousands, except per share amounts - unaudited) June30, 2008 June30, 2007 Interest income Interest and fees on loans held in portfolio $ 26,712 $ 25,723 Interest on auto loans held for sale 2,062 Interest on investment securities U.S. Treasury securities 8 Securities of U.S. Government agencies 1,749 1,651 Obligations of state and political subdivisions (tax exempt) 344 229 Corporate debt securities and other 167 221 Interest on Federal funds sold 113 417 Total interest income 29,085 30,311 Interest expense Interest on interest bearing transaction accounts 184 151 Interest on savings and money market deposits 3,774 7,170 Interest on time deposits 1,405 1,751 Interest on borrowed funds 523 764 Total interest expense 5,886 9,836 Net interest income 23,199 20,475 Provision for loan losses 1,125 140 Net interest income after provision for loan losses 22,074 20,335 Non-interest income Service charges on deposit accounts 836 569 Wealth Management Services 646 573 Net gain on indirect auto portfolio 710 Net gain on redemption of shares in Visa, Inc. 457 Other income 1,042 1,049 Total non-interest income 2,981 2,901 Non-interest expense Salaries and related benefits 8,193 8,126 Occupancy and equipment 1,561 1,439 Depreciation and amortization 645 611 Data processing 875 843 Professional services 825 702 Other expense 2,042 1,998 Total non-interest expense 14,141 13,719 Income before provision for income taxes 10,914 9,517 Provision for income taxes 4,252 3,640 Net income $ 6,662 $ 5,877 Net income per common share: Basic $ 1.30 $ 1.13 Diluted $ 1.27 $ 1.09 Weighted average shares used to compute net income per common share: Basic 5,137 5,209 Diluted 5,232 5,376 Dividends declared per common share $ 0.28 $ 0.25 The accompanying notes are an integral part of these consolidated financial statements. Page - 5 Table of Contents BANK OF MARIN BANCORP CONSOLIDATED STATEMENT OF OPERATIONS for the three months ended June 30, 2008, March 31, 2008 and June 30, 2007 (in thousands, except per share amounts - unaudited June30, 2008 March31, 2008 June30, 2007 Interest income Interest and fees on loans held in portfolio $ 13,400 $ 13,312 $ 13,027 Interest on auto loans held for sale 954 Interest on investment securities Securities of U.S. Government agencies 882 867 809 Obligations of state and political subdivisions (tax exempt) 183 161 111 Corporate debt securities and other 78 89 123 Interest on Federal funds sold 1 112 415 Total interest income 14,544 14,541 15,439 Interest expense Interest on interest bearing transaction accounts 96 88 74 Interest on savings and money market deposits 1,583 2,191 3,778 Interest on time deposits 654 751 882 Interest on borrowed funds 302 221 227 Total interest expense 2,635 3,251 4,961 Net interest income 11,909 11,290 10,478 Provision for loan losses 510 615 75 Net interest income after provision for loan losses 11,399 10,675 10,403 Non-interest income Service charges on deposit accounts 430 406 321 Wealth Management Services 310 336 298 Net gain on indirect auto portfolio 190 Net gain on redemption of shares in Visa, Inc. 457 Other income 539 503 584 Total non-interest income 1,279 1,702 1,393 Non-interest expense Salaries and related benefits 4,035 4,158 4,163 Occupancy and equipment 793 768 729 Depreciation and amortization 327 318 310 Data processing 430 445 425 Professional services 419 406 384 Other expense 1,136 906 1,019 Total non-interest expense 7,140 7,001 7,030 Income before provision for income taxes 5,538 5,376 4,766 Provision for income taxes 2,152 2,100 1,863 Net income $ 3,386 $ 3,276 $ 2,903 Net income per common share: Basic $ 0.66 $ 0.64 $ 0.56 Diluted $ 0.65 $ 0.63 $ 0.54 Weighted average shares used to compute net income per common share: Basic 5,139 5,136 5,187 Diluted 5,226 5,238 5,329 Dividends declared per common share $ 0.14 $ 0.14 $ 0.13 The accompanying notes are an integral part of these consolidated financial statements. Page - 6 Table of Contents BANK OF MARIN BANCORP CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY for the year ending December 31, 2007 and the six months ended June 30, 2008 Common Stock Retained Earnings Accumulated Other Comprehensive (Loss)/Gain, Net of Taxes Total (dollar amounts in thousands - 2008 unaudited) Shares Amount Balance at December 31, 2006 5,366,416 $ 61,355 $ 28,760 $ (590 ) $ 89,525 Cumulative-effect adjustment of adoption of SFAS No.159 (1,452 ) (1,452 ) Comprehensive income: Net income 12,324 12,324 Other comprehensive income Net change in unrealized loss on available for sale securities (net of tax liability of $234) 322 322 Comprehensive income 12,324 322 12,646 Stock options exercised 112,496 1,620 1,620 Excess tax benefit - stock-based compensation 729 729 Stock repurchased, including commission costs (365,823 ) (13,483 ) (13,483 ) Stock issued under employee stock purchase plan 292 8 8 Stock-based compensation - stock options 502 502 Cash dividends paid (2,649 ) (2,649 ) Stock issued in payment of director fees 9,590 328 328 Balance at December 31, 2007 5,122,971 $ 51,059 $ 36,983 $ (268 ) $ 87,774 Comprehensive income: Net income 6,662 6,662 Other comprehensive income Net change in unrealized loss on available for sale securities (net of tax benefit of $49) (67 ) (67 ) Comprehensive income 6,662 (67 ) 6,595 Stock options exercised 64,688 901 901 Excess tax benefit - stock-based compensation 59 59 Stock repurchased, including commission costs (58,609 ) (1,701 ) (1,701 ) Stock issued under employee stock purchase plan 636 16 16 Stock-based compensation - stock options 222 222 Restricted stock granted 6,700 Stock-based compensation - restricted stock 6 6 Cash dividends paid (1,442 ) (1,442 ) Stock issued in payment of director fees 3,965 117 117 Balance at June 30, 2008 5,140,351 $ 50,679 $ 42,203 $ (335 ) $ 92,547 The accompanying notes are an integral part of these consolidated financial statements. Page - 7 Table of Contents BANK OF MARIN BANCORP CONSOLIDATED STATEMENT OF CASH FLOWS for six months ended June 30, 2008 and 2007 (in thousands, unaudited) June30, 2008 June30, 2007 Cash Flows from Operating Activities: Net income $ 6,662 $ 5,877 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 1,125 140 Compensation payable in common stock 140 141 Stock-based compensation expense 228 255 Excess tax benefits from exercised stock options (59 ) (621 ) Amortization and accretion of investment security premiums, net 135 93 Loss on sale of investment securities 2 Depreciation and amortization 645 611 Net gain on indirect auto portfolio (710 ) Net gain on redemption of shares in Visa, Inc. (457 ) Loss on disposal of premises and equipment 14 Net change in operating assets and liabilities: Interest receivable 199 537 Interest payable 3 52 Deferred rent and other rent-related expenses 79 59 Other assets 2,872 1,286 Other liabilities 472 9,460 Total adjustments 5,398 11,303 Net cash provided by operating activities 12,060 17,180 Cash Flows from Investing Activities: Purchase of securities held-to-maturity (8,135 ) (2,056 ) Purchase of securities available-for-sale (40,607 ) (19,454 ) Proceeds from sale of securities 21,489 Proceeds from paydowns/maturity of: Securities held-to-maturity 765 1,000 Securities available-for-sale 34,388 7,592 Proceeds from sale of indirect auto loans 76,681 Loans originated and principal collected, net (74,808 ) (13,726 ) Additions to premises and equipment (1,473 ) (381 ) Net cash (used in) provided by investing activities (68,381 ) 49,656 Cash Flows from Financing Activities: Net (decrease) increase in deposits (33,422 ) 39,780 Proceeds from stock options exercised 901 1,559 Net increase (decrease) in Federal funds purchased and Federal Home Loan Bank borrowings 46,800 (29,400 ) Common stock repurchased (1,701 ) (11,055 ) Dividends paid in cash (1,442 ) (1,305 ) Stock issued under employee stock purchase plan 16 Excess tax benefits from exercised stock options 59 621 Net cash provided by financing activities 11,211 200 Net (decrease) increase in cash and cash equivalents (45,110 ) 67,036 Cash and cash equivalents at beginning of period 76,265 38,783 Cash and cash equivalents at end of period $ 31,155 $ 105,819 Non-Cash Transactions: The six months ended June 30, 2007 reflected a cumulative-effect adjustment of the adoption of SFAS No. 159, which included non-cash decreases to net loans of $2.5 million and retained earnings of $1.5 million, and a non-cash increase to other assets of $1.0 million. The accompanying notes are an integral part of these consolidated financial statements. Page - 8 Table of Contents BANK OF MARIN BANCORP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Introductory
